588 So. 2d 342 (1991)
Vincent DORTCH, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2200.
District Court of Appeal of Florida, Fourth District.
November 13, 1991.
Vincent Dortch, pro se.
Bruce H. Colton, State Atty. and E. Louis Stern, Asst. State Atty., Stuart, for appellee.


*343 ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant's motion for rehearing and substitute the following for our opinion of September 4, 1991:
We reverse the trial court's summary denial of appellant's motion for post conviction relief. We also remand for the trial court to determine whether appellant requested his attorney to file an appeal. The trial court may conduct an evidentiary hearing to resolve that issue or attach that portion of the record which negates appellant's sworn response that he requested an appeal.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
ANSTEAD, GARRETT and FARMER, JJ., concur.